Title: To Thomas Jefferson from Benjamin Peirce, 6 July 1793
From: Peirce, Benjamin
To: Jefferson, Thomas



Sir
Newport July 6th 1793

Mr. B. Bourn has communicated to me your desire to be informed of the commercial transactions between the United States of America and Denmark, and the embarrasments it is subject too for want of a commercial treaty. Tobacco, rice, and Indigo, with all other articles of American produce admissible in the ports of Denmark for consumption are liable to an exaction of 50 ⅌ Ct. upon the Duties of the like goods imported in English, Dutch, or the Ships of any Nation in treaty with Denmark, (which is call’d the Aliens duty). For your information have inclosed a Copy of the Customhouse charges against a Cargo of rice and tobacco exactly as they would Stand against an English and American Ship, from which you will discover that the extra duty in an American bottom amounts the Customary Peace freight.
Suppose Mr. Saabye the American Consul at Copenhagen who is one of the most Intelligent merchants in Europe has furnished you with an account of the american goods landed in that port in the Year 1792, from which you will discover the advantage the English, Dutch &c have  over the Americans in carrying our own produce to market. This difficulty of the duty of aliens would be removed the moment a treaty is Signed, and as the Danes at present appear to be the most rational Nation in Europe and much attached to the American flag, I think we may expect to have the priveledges of the most favored nations in a commercial treaty, if it was managed with address. Any further information I shall freely communicate. I am, sir, with respect Your Obedient Hble Servant

Ben Peirce

PS. The Exports of St. Petersburg for 1792 is inclosed.

